Citation Nr: 0700703	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  


FINDING OF FACT

The veteran's PTSD has not been shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work relationships.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
September 2004.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examination reports and treatment records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA treatment records dated from August 2002 show that the 
veteran attended PTSD group therapy.  Individual treatment 
records also reflect that the veteran was alert and oriented, 
and neatly groomed and dressed.  He was noted to have 
intermittent eye contact, appropriate attention and 
concentration, logical and goal-oriented speech, intact 
judgment and insight, and congruent affect and mood.  His 
PTSD symptoms included sleep disturbance, forgetfulness, and 
flashbacks.  The veteran was also noted to become easily 
irritated and angry, having decreased energy level and 
interest in hobbies, experiencing distressing thoughts at 
least once a week, having nightmares once a month, and 
feeling as if he were reliving the event on rare occasions.  
He also exhibited avoidance behavior (avoided people talking 
about war), became emotionally upset and tearful when 
reminded of events, having increased startle response, 
feeling distant from people, and having difficulty in 
expressing feelings of love.  He denied feeling edgy or on 
guard, and of having suicidal/homicidal ideation.  He was 
noted to be calm and cooperative with  no active psychosis.  
A GAF score of 60 was noted on several occasions.  

VA afforded the veteran a PTSD examination in November 2003.  
Upon examination, the examiner noted that the veteran's 
thought processes and thought content were within normal 
limits.  The examiner found no delusions or hallucinations.  
He also observed that the veteran had good eye contact, his 
behavior was appropriate, he was able to maintain minimal 
personal hygiene and other basic activities of daily living, 
and he was fully oriented.  While short term memory and 
concentration were impaired, long term memory was intact.  
Judgment was intact, speech was slow, mood was depressed, and 
impulse control was within normal limits.  It was also noted 
that sleep impairment was chronic in nature, for which he 
took medication.  The veteran denied current suicidal or 
homicidal thought, ideation, plan, or intent.  

The veteran's PTSD symptoms included intrusive thoughts, 
recollections, nightmares, flashbacks, isolation from others, 
avoidance behavior (including avoiding crowds, television or 
movies related to war), and feelings of alienation.  He also 
indicated having difficulties trusting others, difficulties 
becoming emotionally close to others, hypervigilant behavior, 
loss of interest in pleasurable activities, exaggerated 
startle response, and feelings of rage.  A diagnosis of PTSD 
was given and a GAF of 60 was assigned.  The examiner noted 
moderate social and occupational impairment due to PTSD.  

VA afforded the veteran another  PTSD examination in January 
2006.  The examiner noted that the veteran had recurrent and 
intrusive distressing recollections including images, 
thoughts, perceptions, and recurrent distressing dreams.  The 
veteran was noted to have an inability to recall an important 
aspect of the trauma; he was also irritable, had outbursts of 
anger, and had difficulty concentrating.  

The veteran's PTSD disturbances caused clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  The veteran had distressing 
dreams related to combat 1-3 times a month.  His sleep 
interruption was based mostly on urinary frequency and he was 
able to sleep about 6-7 hours a night.  He continued to have 
recurrent recall of World War II events, chronic anxious 
dysphoria, and irritability with episodes of anger.  The 
examiner further commented that there was no evidence of 
significant changes in frequency or intensity of PTSD 
symptoms since the last examination.  The veteran's dementia 
caused mild memory defect and attention deficit.  The 
examiner further noted that most of the veteran's PTSD 
symptoms were chronic and recurrent.  

The examiner observed that the veteran was appropriately 
dressed and he was cooperative with the examiner.  His 
psychomotor activity and speech were unremarkable, affect was 
normal, and mood was dysphoric.  He had attention 
disturbances as he was easily distracted.  While the veteran 
was able to do serial 7's and spell a word forward and 
backward, he had difficulty with the tasks.  He was oriented 
to person, time, and place.  His thought process was goal 
directed, thought content was unremarkable, and judgment was 
intact.  As for insight, the veteran understood that he had a 
problem.  While the veteran had mild sleep impairment, it did 
not interfere with his daily activities.  He had no 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, or panic attacks.  His impulse control was good 
without episodes of violence.  Additionally, the examiner 
noted that the veteran had no homicidal or suicidal thoughts, 
was able to maintain minimum personal hygiene, and had no 
problems with activities of daily living.  His remote, 
recent, and immediate memory were all mildly impaired; the 
examiner noted that the veteran had evidence of cortical 
atrophy and clinical evidence of mild memory impairment.  

The examiner further noted that the veteran had mild to 
moderate chronic mixed dysphoria related to PTSD for years 
and this mental status was negatively affected by his 
coronary bypass surgery two years ago.  He also commented 
that the veteran's recently diagnosed dementia and cognitive 
impairment caused further functional impairment.  The 
veteran's PTSD symptoms were moderate and there was no 
evidence of significant changes in the degree of PTSD 
symptoms or functional impairment related to PTSD.  The 
veteran's dementia complicated his PTSD symptoms, and 
dementia was responsible for the increase in functional 
impairment.  The effects of PTSD on the veteran's social and 
functional function resulted in occasional moderate decreased 
efficiency, moderate occasional decreased productivity, mild 
or transient decreased reliability only during periods of 
stress, moderate inability to perform work during periods of 
stress, and moderate occasional impaired work, family, and 
other relationships.  A GAF score of 55 was assigned.      

The veteran has been assigned GAF scores of 55 and 60.  Under 
DSM-IV, GAF scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].
  
The veteran's PTSD more nearly approximates a 30 percent 
rating.  The evidence as a whole has not shown occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; or difficulty in establishing and maintaining 
effective work relationships.  The veteran has demonstrated 
depressed and dysphoric mood and moderate impairment of 
relationships.  Also, the veteran had been shown to have 
impaired memory and concentration; however, the evidence 
indicates that this impairment is actually due to the 
veteran's dementia.  Any increase in functional impairment 
since the initial rating has been determined to be due to 
conditions other than PTSD.  In any case, the veteran has 
been shown to have logical and goal-oriented speech, and 
intact judgment and insight.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an initial rating in excess 
of 30 percent for PTSD is not warranted. 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied. 








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


